Citation Nr: 1214397	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  06-11 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), depressive disorder, and anxiety, rated as 30 percent disabling from July 27, 2004, to February 7, 2010, and as 70 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969 and from October 1969 to October 1973. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for hypertension.   In an August 2011 rating decision, the RO granted service connection for PTSD, depression, and anxiety.

In February 2012, the Veteran testified before the Board at a hearing held at the VA central office in Washington D.C.  At the hearing, the question was raised as to whether the issues of entitlement to increased ratings for a right shoulder disability and a right great toe disability were currently on appeal, and the Veteran, through his representative, stated that they were in agreement with the disability ratings assigned and did not wish to appeal those claims.  When reviewing the claims file, it appears that a timely formal appeal with respect to those claims had not been filed and thus those claims are not before the Board at this time.

Also at the February 2012 hearing, the Veteran, through his representative, disagreed with the effective dates assigned for the grant of special monthly compensation (SMC) for erectile dysfunction, stating that the effective date for the SMC K-1 award should be January 26, 2005, rather than December 21, 2007, and that the effective date for the SMC S-1 award should be February 8, 2010, rather than February 8, 2011.  However, those issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

Lastly, in August 2011, the RO granted the Veteran service connection for PTSD, a depressive disorder, and anxiety, awarding a 30 percent disability evaluation effective July 27, 2004, to February 8, 2010, and a 70 percent disability rating thereafter.  In September 2011, the Veteran, through his representative, filed a timely notice of disagreement to that rating decision stating that he believed the rating should have been 100 percent since the July 2004 date of claim.  At the February 2012 hearing, the Veteran provided testimony to that effect.  Thus, because a timely notice of disagreement has been filed in this case, but no statement of the case has been issued, the claim must be remanded to the RO for further action.  The Board notes that although the September 2011 notice of disagreement generally disagreed with the August 2011 rating decision, the three other issues addressed in that rating decision, a total disability rating based upon individual unemployability (TDIU), SMC based upon housebound status, and Dependants' Educational Assistance, were all granted to the Veteran at that time.  In the September 2011 statement, the Veteran did not appear to be disagreeing with those grants or the effective dates of those grants because he did not state such.  Rather, disagreed only with the disability ratings assigned for his psychiatric disability, as discussed above.  Thus, the Board interprets the September 2011 statement to be a notice of disagreement as to the ratings assigned for the Veteran's psychiatric disorder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

With regard to the Veteran's claim for service connection for hypertension, to include as secondary to service-connected diabetes mellitus, the Veteran contends that his hypertension was either caused or aggravated by his diabetes.  The record reflects a diagnosis of hypertension in April 1998.  The record also reflects that the first diagnosis of diabetes mellitus was provided in October 1998.  In November 2004, the Veteran's diagnosing private physician stated that the Veteran's "arterial hypertension was found to be of secondary nature" as a result of the diabetes mellitus.  However, on May 2003 VA examination, the examiner concluded that the Veteran's arterial hypertension was not etiologically related to his diabetes mellitus because such was only the case where there was evidence of diabetic nephropathy.

However, an opinion has not been provided as to whether the Veteran's diabetes mellitus has aggravated his hypertension.  In light of the fact that the most recent VA examination on this issue was conducted in 2003, a new examination and opinion is necessary to determine the nature of the Veteran's hypertension and whether the Veteran's hypertension has been permanently worsened by his diabetes mellitus, at least since 2003.  

Moreover, in 2005, the Veteran submitted an authorization to release records from his private physician dated in 2005 related to his hypertension.  It does not appear as though those records were requested or received, as they are not located in the claims file and there is no indication that they are unavailable.  Thus, on remand, the Veteran should be given the chance to once again provide the authorization to release those and any other pertinent records.

Lastly, as stated in the introduction paragraph, in September 2011, the Veteran filed a timely notice of disagreement to the initial ratings assigned for PTSD, a depressive disorder, and anxiety in the August 2011 rating decision.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).   Therefore, after conducting the development ordered herein, the RO should issue a statement of the case regarding that issue on appeal. 


Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify any outstanding treatment records relevant to his claim for service connection for hypertension, as secondary to service-connected diabetes mellitus.  After securing any necessary authorization from him, including from his private physician, Dr. M.C. from 2005, obtain all identified treatment records, as well as any available VA treatment records dated since April 2009.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After obtaining any identified, available records, schedule the Veteran for a VA examination to determine the etiology of his hypertension.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided.  The examiner should opine as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's hypertension was a) caused or b) aggravated (beyond the natural progression of the disease) by his diabetes mellitus.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim for service connection for hypertension remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  A statement of the case must also be issued with respect to the Veteran's claim for an increased rating for PTSD, a depressive disorder, and anxiety.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



